Citation Nr: 1816856	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  16-04 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for infectious hepatitis with a deficiency of factor 7 (also claimed as fluid and swelling of the stomach).  

2.  Entitlement to service connection for a bowel disorder, to include as secondary to service-connected infectious hepatitis with deficiency of factor 7.  


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active duty military service from August 1950 to May 1952.

These matters come before the Board of Veterans' Appeals (Board) from August 2013 and July 2017 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In the August 2013 rating decision, the RO continued the previous 30 percent disability rating for infectious hepatitis with deficiency of factor 7 (now claimed as fluid and swelling of stomach).  

In the August 2015 rating decision, the RO denied service connection for a bowel disorder.  

It is further noted that the Veteran attempted to perfect an appeal as to a February 2016 rating decision denying service connection for arthritis of the joints.  However, the formal appeal was not received until October 2017, well after the expiration of the appeal period.  (The statement of the case had been issued in April 2017).  Accordingly, that claim is not in appellate status.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in October 2017.  A copy of the transcript has been reviewed and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that during the October 2017 hearing the Veteran's representative indicated that he would be submitting a pertinent medical statement by the Veteran's treating physician, Dr. T., dated in October 2017, which described the current severity of the Veteran's service-connected hepatitis.  However, to date, this medical opinion has not been submitted and/or associated with the claims file.  Accordingly, the Board finds that a remand is necessary in order to obtain this statement by Dr. T.  

Furthermore, after a review of the record, the Board finds that Veteran's treatment records and VA medical opinions are conflicting as to the type of hepatitis presented throughout the pendency of this claim.  In this regard, the Veteran has been service-connected for "infectious hepatitis" with a deficiency of factor 7.  His private treatment records from W.P., M.D., indicate that he has been assessed with chronic Hepatitis B, without coma or delta, throughout the time period of this claim.  In February 2016 an infectious disease test was performed and revealed that the Veteran was positive for the hepatitis C antibody.  The February 2016 examiner diagnosed the Veteran with Hepatitis C with diarrhea.  In a subsequent April 2017 VA examination, the examiner indicated that the Veteran's liver function test and hepatitis panel was normal and his condition was dormant.  

Consequently, the Board finds that a remand is necessary for a VA examination to be performed by an infectious disease specialist to clarify the type of the Veteran's service-connected hepatitis and whether the current diagnoses of Hepatitis B or C, or any additional hepatitis or infectious liver disease, is related to his service-connected infectious hepatitis and the severity of his service-connected infectious hepatitis with deficiency of factor 7.  

Furthermore, the Board finds that an examination is necessary in order to determine whether the Veteran's diarrhea and constipation as assessed in the February 2016 and April 2017 VA examinations are symptoms of his hepatitis, a distinct chronic disorder on their own, and/or are directly related to his military service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran and his representative to submit the October 2017 medical statement by Dr. T., which was identified by the Veteran's representative during the October 2017 hearing.  If necessary, forward a release form and request that the Veteran provide the full name and address of Dr. T.  Upon receipt of any signed release, contact the named provider and request their records.  If the records are not obtained, inform the Veteran and his representative and provide them with an opportunity to submit 

2.  After completion of #2, schedule the Veteran for a VA examination by an infectious disease specialist to determine the severity of his service-connected infectious hepatitis with deficiency of factor 7 and the nature and etiology of any bowel disorder.  All appropriate tests should be conducted.  The claims folder and a copy of this remand must be made available and reviewed by the examiner and such review should be noted in the examination report.  

The examiner should respond to the following questions:

A.  The Veteran is currently service connected for "infectious hepatitis" with deficiency of factor 7.  What is the definition of infectious hepatitis, i.e., does it signify hepatitis A, B, C, D, or E, or any other infectious liver disease?  

B.  Please identify and discuss all hepatitis and/or liver diseases found on examination and identified during the pendency of this claim (received in October 2012), including Hepatitis B and C.  

C.  For any type(s) of hepatitis and/or liver diseases identified in response to (B), are they the same disability (i.e., causing no distinct and separate symptoms) as the service-connected condition?  If there are distinctr symptoms please identify these and state whether such disability has been caused by his service-connected infectious hepatitis with deficiency of factor 7, to include by medication taken to control it.  If not, has it been aggravated (worsened beyond its natural progression) by the service-connected infectious hepatitis with deficiency of factor 7, including by medication taken to control it?  If aggravation is found, please identify a baseline level of disability prior to aggravation.  

D.  With regard to the Veteran's service-connected infectious hepatitis with deficiency of factor 7, please thoroughly discuss all symptomatology related to his service-connected disability, including any related hepatitis and/or liver disease.  Specifically, the examiner should consider the presence of the following possible symptoms and the duration of these symptoms since October 2012 (the date VA received the Veteran's claim): weakness; weight loss; persistent jaundice; ascites; hepatic encephalopathy; hemorrhage from varices of portal gastropathy (erosive gastritis); portal hypertension and splenomegaly; anorexia; abdominal pain; malaise; nausea; vomiting; arthralgia; right upper quadrant pain; hepatomegaly; incapacitating episodes (if found, discus duration in number of weeks during 12 month periods); and/or dietary restrictions and whether there is use of continuous medication.  

For each identified symptom, the examiner should attribute the symptom to infectious hepatitis with deficiency of factor 7, or to an entirely separate disorder, if possible.  For each symptom found, to the extent possible, the examiner should discuss the severity and frequency (if applicable).  The examiner should also consider the following relevant definitions contained in the regulations:

"Incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Codes 7345, 7354, Note (2).  

"Substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.  

Furthermore, in order for Hepatitis B to be considered under diagnostic code 7345, it must be confirmed by serologic testing.  38 C.F.R. § 4.114, Diagnostic Code 7345, Note (3).  

E.  With regard to the Veteran's claim of service connection for a bowel disorder, please identify any bowel disorder identified during examination and the pendency of this claim (received in August 2015), including diarrhea and constipation.  For any diagnosed disability, or symptom thereof, please respond to the following:

i.  Is the Veteran's bowel disorder a separate and distinct disability from his service-connected disability of infectious hepatitis with deficiency of factor 7 or merely a symptom thereof?

ii.  If the Veteran has a separate and distinct bowel disorder, is it at least as likely as not (probability of at least 50 percent) that it was caused by his service-connected infectious hepatitis with deficiency of factor 7 (or by medication taken to control it)?  

iii.  If the Veteran has a separate and distinct bowel disorder, is it at least as likely as not (probability of at least 50 percent) that it has been aggravated (worsened beyond its natural progression) as a result of his service-connected infectious hepatitis with deficiency of factor 7 (or by medication taken to  control it)?  If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the Veteran's bowel disorder prior to aggravation?  If so, please identify.  

iv.  If the Veteran has a separate and distinct bowel disorder, and it was not caused or aggravated by his service-connected infectious hepatitis with deficiency of factor 7, is it at least as likely as not (probability of at least 50 percent), that his bowel disorder had its onset in and/or is otherwise related to his period of active service?  

The examiner must provide a comprehensive rationale for each opinion provided.  Specifically, he or she should discuss the Veteran's in-service complaints of bilateral lower abdominal pain and his hearing testimony indicating that he started to have bowel dysfunction when he was in Korea, including gas and episodes of constipation and diarrhea, which continued since service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.   

If any opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  As appropriate, the AOJ should conduct additional development or supplement the record. 

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




